Citation Nr: 1439060	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 15, 2005 for award of service connection for osteoarthritis of the lumbar spine, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to November 1966 and from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim for entitlement to service connection for osteoarthritis of the lumbar spine, L5-S1, and assigned a 10 percent disability rating effective March 15, 2005.  

The Veteran presented testimony before a Decision Review Officer (DRO) at a formal hearing on January 7, 2014.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran filed an original claim for service connection for low back disability in December 2001; the claim (characterized as service connection for osteoarthritis, L5-S1) was denied in an August 2002 rating decision. 

3.  The Veteran was sent notice of the August 2002 rating decision on August 6, 2002; he did not file a timely notice of disagreement (NOD).

4.  The Veteran's July 2003 correspondence requesting a review of his records and new medical evidence does not constitute an NOD.

5.  The Veteran submitted a request to reconsider his claim for a low back disability, which was received by VA on March 15, 2005 and treated as a claim to reopen; the RO declined to reopen the claim in a June 2005 rating decision, which the Veteran appealed.

6.  Service connection for osteoarthritis of the lumbar spine, L5-S1, effective March 15, 2005, was subsequently granted in an October 2007 rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to March 15, 2005, for the grant of service connection for osteoarthritis of the lumbar spine, L5-S1, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to the claim on appeal, the Board notes that such notice is unnecessary because the Veteran is challenging the effective date of the award of service connection for osteoarthritis of the lumbar spine, L5-S1.  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than March 15, 2005.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to March 15, 2005, for the grant of service connection for osteoarthritis of the lumbar spine, L5-S1.

The Veteran filed a claim for service connection for a low back disability that was received by the RO in December 2001.  This claim was denied in an August 2002 rating decision, with notice sent to the Veteran on August 6, 2002.  Although the Veteran submitted a July 2003 statement in support of claim requesting a review of his records, within one year of the rating decision, this filing did not initiate an appeal.  The Board notes that an NOD does not require special wording; however, the July 2003 statement did not use terms that can be reasonably construed as disagreement with the August 2002 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201.  In fact, the statement did not identify any particular disabilities/conditions, specific medical records, or prior decisions issued by the RO.  Thus, because this statement was the only filing made by the Veteran prior to the expiration of the one year appeal period, the Veteran did not file a timely NOD.  The August 2002 rating decision therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The Veteran filed a statement in support of claim, received by the RO on March 15, 2005, requesting reconsideration of his claim for low back pain.  The RO treated this filing as a claim to reopen.  The RO declined to reopen the claim in a June 2005 rating decision, which the Veteran appealed.  In an October 2007 rating decision, the RO granted the claim for service connection and assigned a 10 percent rating effective March 15, 2005, the date on which the Veteran's claim to reopen was received.

The Veteran argues that the effective date for the grant of service connection for osteoarthritis of the lumbar spine, L5-S1, should go back to the date he filed his initial claim, in December 2001.  At the DRO hearing in January 2014, the Veteran said that he believed he was entitled to the original 2001 application date because the low back disability he had in 2005 was no different than it was in 2001.
Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2014).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The Board acknowledges the assertions raised by the Veteran in support of his claim for an effective date earlier than March 15, 2005, for the grant of service connection for osteoarthritis of the lumbar spine, L5-S1. Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2014).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be March 15, 2005.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's osteoarthritis of the lumbar spine is related to in-service complaints.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, and the disability existed at the date the Veteran filed his original claim, that the original claim date should serve as the effective date, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) , which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  349 F.3d at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for the grant of service connection for osteoarthritis of the lumbar spine L5-S1. 

Moreover, there is no indication that the Veteran submitted a claim to reopen between August 6, 2003, when the denial of his original claim became final, and the RO's receipt of the March 15, 2005, claim to reopen that was the basis of the grant of service connection in October 2007.  See 38 C.F.R. §§ 3.151 , 3.155 (2014).  In fact, the only correspondence received from the Veteran between these dates is a  September 2004 request that he be mailed copy of the VA claims folder.  As noted above, the Veteran's July 2003 statement in support of claim requesting review of his records does not identify any particular conditions or benefits sought, and also cannot serve as an earlier claim to reopen.

For the foregoing reasons, entitlement to an effective date prior to March 15, 2005 for the grant of service connection for osteoarthritis of the lumbar spine, L5-S1, is not warranted.


ORDER

Entitlement to an effective date prior to March 15, 2005, for the award of service connection for osteoarthritis of the lumbar spine, L5-S1, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


